Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 22, 2002, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not deny him his fundamental right to present a defense because it precluded certain questions regarding the flight of two other men who were in the car with him when he was arrested. The defendant had the opportunity to fully present to the jury the fact that police were unable to apprehend one man who fled when police stopped the defendant’s car, and that codefendant Rudy Sylvain also attempted to flee, but was caught a short distance away. Thus, the defendant fully presented his defense that he did not participate in the robbery of the complainant, and that these other two men robbed the complainant (see People v Sawyer, 304 AD2d 775 [2003]; People v Young, 295 AD2d 631 [2002]).
The defendant was not denied the effective assistance of counsel (see People v Taylor, 1 NY3d 174, 177 [2003]; People v Henry, 95 NY2d 563 [2000]; People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]).
The sentence imposed was not excessive (see People v Suitte, *81290 AD2d 80 [1982]). Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.